36 Mich. App. 702 (1971)
194 N.W.2d 1
PEOPLE
v.
MILTON
Docket No. 11746.
Michigan Court of Appeals.
Decided October 27, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Thomas G. Plunkett, Prosecuting Attorney, and William G. Wolfram, Assistant Prosecuting Attorney, for the people.
William R. Buesser, for defendant on appeal.
*703 Before: McGREGOR, P.J., and HOLBROOK and VAN VALKENBURG,[*] JJ.
Leave to appeal denied, 386 Mich 781.
PER CURIAM.
Defendant, charged with assault with intent to commit murder (MCLA § 750.83 [Stat Ann 1962 Rev § 28.278]), pleaded guilty while represented by counsel to the reduced charge of attempted felonious assault. MCLA § 750.82 (Stat Ann 1962 Rev § 28.277) and MCLA § 750.92 (Stat Ann 1962 Rev § 28.287). Defendant was sentenced to 1-1/2 to 2 years in prison, and appeals as of right, contending that the trial court did not elicit from him a factually sufficient basis for accepting his plea of guilty.
The requirement that there be a substantial factual basis for the proper plea of guilty is satisfied when it appears on the record that, upon trial, the defendant might well have been convicted. People v. Lown (1971), 30 Mich App 121, 122.
Additionally in reviewing the propriety of the acceptance of this guilty plea by the trial court, we have looked at the testimony taken at the preliminary examination and determine that it also shows a factual basis for the acceptance of the guilty plea. People v. Zaleski (1965), 375 Mich 71; People v. Lown, supra.
While it is true that a question of fact as to defendant's actual secret intent was raised which, upon a jury trial, would have been submitted to the jury, the record taken at the plea hearing reveals sufficient evidence of defendant's apparent intention to support a conviction. The trial court's task in evaluating a tendered guilty plea is not to weigh *704 the evidence, but to determine that the plea is truthful, and that it is freely, understandingly, and voluntarily made.
Affirmed.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.